EXHIBIT 10.74

AMENDED AND RESTATED SCRIPPS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

Scripps Supplemental Executive Retirement Plan

(As Amended and Restated Effective May 8, 2008)

TABLE OF CONTENTS

 

     Page

ARTICLE 1. INTRODUCTION

   1

ARTICLE 2. DEFINITIONS

   2

ARTICLE 3. PLAN PARTICIPATION

   4

ARTICLE 4. BENEFITS PAYABLE; TIME AND FORM OF PAYMENT

   4

ARTICLE 5. PAYMENT OF SERP BENEFITS

   5

ARTICLE 6. PLAN ADMINISTRATION

   5

ARTICLE 7. MISCELLANEOUS PROVISIONS

   6

ARTICLE 1. INTRODUCTION

1.1 Effective Date. The E.W. Scripps Company (“EWSCO”) hereby amends and
restates the Scripps Supplemental Executive Retirement Plan (sometimes
heretofore called the Scripps Excess Benefit Plan), effective as of May 8, 2008.
The Plan is amended and restated to comply with the provisions of Section 409A
of the Internal Revenue Code of 1986, as amended (“Code”). In order to comply
with Section 409A of the Code, effective immediately before the Effective Date,
the Plan is divided into two parts, one of which shall be named “Part One” and
the other of which shall be named “Part Two”. Except as otherwise provided
herein, Part One of the Plan shall be governed by the terms and conditions of
the Plan as in effect on October 3, 2004, a copy of which is attached hereto as
Exhibit A. Nothing contained herein is intended to materially enhance a benefit
or right existing under Part One of the Plan as of October 3, 2004, or add a new
material benefit or right to the amounts accrued under Part One of the Plan.
Part One of the Plan is frozen as to new participants. Part Two of the Plan
shall be governed by the terms and conditions set forth herein.

1.2 History. The Scripps Supplemental Executive Retirement Plan (“Scripps SERP”
or “SERP”) originally was established by a predecessor of EWSCO on October 27,
1982 in response to certain limitations that were imposed upon tax qualified
pension plans by the Tax Equity and Fiscal Responsibility Act of 1982 (“TEFRA”).
TEFRA had the effect of reducing tax qualified pension benefits for executive
employees by limiting the amount of an employee’s annual compensation that may
be recognized under such a plan and limiting the maximum level of benefits that
may be paid to an employee by such a plan. Following the original adoption of
the SERP by EWSCO, various affiliates of EWSCO thereafter adopted the SERP from
time to time for the benefit of their own executive employees.

 

-1-



--------------------------------------------------------------------------------

1.3 Purpose. The purpose of the SERP is to supplement benefits payable to, and
on behalf of, covered employees by the Scripps Pension Plan, a tax qualified
retirement plan maintained by EWSCO and its affiliates. In general, the SERP
provides covered employees with benefits approximately equal to the additional
benefits they would have earned under the Scripps Pension Plan, by reason of
their Scripps and Scripps-related employment, in the absence of the annual
compensation limits and maximum benefit limits imposed by Section 401(a)(17) and
Section 415, respectively, of the Code.

1.4 Part One. Except as otherwise provided herein, Part One of the Plan shall
exclusively govern the benefits payable to any Covered Employee who was vested
as of December 31, 2004, separated from service prior to January 1, 2005, and
with respect to whom no additional amounts were “deferred” (as defined in
Section 409A of the Code) under the Plan after December 31, 2004. Part One
therefore covers an individual who is in pay status under the Plan as of
December 31, 2004 or who separated from service prior to January 1, 2005 and who
was entitled to a benefit under the Plan (even if payment of the benefit had not
begun by December 31, 2004) provided that no additional amounts were “deferred”
(as defined in Section 409A of the Code) under the Plan after December 31, 2004.

1.5 Part Two. Part Two of the Plan shall govern the benefits payable to all
Covered Employees whose benefit is not otherwise governed by Part One.

1.6 Separation Transaction. Notwithstanding anything in this Plan to the
contrary, SNI Participants who have accrued, or were eligible to accrue,
benefits under the Plan immediately prior to the Distribution Date shall
continue to accrue, or be eligible to accrue, benefits under the Plan for the
Transition Period. Notwithstanding anything contained herein to the contrary,
SNI shall be responsible for any and all liabilities and other obligations with
respect to SNI Participants under the Plan during the Transition Period, and
shall reimburse EWSCO for all amounts paid by it to SNI Participants during the
Transition Period. Effective as of the day immediately following the Transition
Period End Date for the Plan, the Scripps Networks Interactive, Inc.
Supplemental Executive Retirement Plan (“SNI SERP”) will assume, and fully
perform, pay and discharge all liabilities, when such liabilities become due, of
the Plan with respect to all SNI Participants, and the SNI Participants shall
cease to participate or have any rights under this Plan. Scripps Networks
Interactive, Inc. and its affiliates shall be responsible for any and all
liabilities and other obligations with respect to the SNI SERP. Capitalized
terms used in this Section 1.6 that are not defined in this Plan shall have the
meaning set forth in the Employee Matters Agreement by and between The E.W.
Scripps Company and Scripps Networks Interactive, Inc.

1.7 Participating Employers. EWSCO and its affiliates who participate in the
SERP (collectively, the “Participating SERP Employers”) each agree to pay the
benefits which their own covered employees become entitled to receive under the
terms of the SERP. Each covered employee only will receive SERP benefits from
the particular Participating SERP Employer by whom he/she was employed. SERP
benefits shall not be advance funded, but rather shall only be payable from the
general assets of the Participating SERP Employer, with the covered employee
being a general creditor of his/her Participating SERP Employer.

1.8 Interpretation. It is intended that (i) the SERP constitute an unfunded
deferred compensation plan for a select group of management or highly
compensated employees, within the meaning of Sections 201(2) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
(ii) the SERP be an excess benefit plan, within the meaning of Sections 3(36)
and 4(b)(5) of ERISA; and (iii) that the SERP comply with Section 409A of the
Code. Accordingly, all provisions of the SERP are to be interpreted and carried
out in a manner consistent with the aforesaid intentions.

ARTICLE 2. DEFINITIONS

 

-2-



--------------------------------------------------------------------------------

2.1 “Adjusted Annual Compensation” means a Covered Employee’s “Annual
Compensation” under the Scripps Pension Plan, but determined without regard to
any limitations imposed by reason of Section 401(a)(17) of the Code on the
maximum amount that may recognized as Annual Compensation. A Covered Employee’s
Adjusted Annual Compensation also shall include (to the extent not already
included in Annual Compensation) the following amounts, which shall be added to
the Covered Employee’s compensation for the taxable year in which such amounts
are earned:

 

  (a) Payments in the nature of deferred compensation which have been designated
by the Pension Board as includable in an employee’s Adjusted Annual Compensation
for purposes of this Plan; and

 

  (b) Other forms of executive compensation or incentive compensation which have
been designated by the Pension Board as includable in an employee’s Adjusted
Annual Compensation for purposes of this Plan.

 

2.2 “Beneficiary” means a Covered Employee’s “Beneficiary” under the Scripps
Pension Plan.

 

2.3 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.4 “Covered Employee” means a management or highly compensated employee of a
Participating SERP Employer (i) who is eligible to receive a vested benefit
under the Scripps Pension Plan that is limited by reason of Section 401(a)(17)
and/or Section 415 of the Code, and (ii) who has not been expressly excluded
from participation in the SERP by agreement with his/her Participating SERP
Employer.

 

2.5 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.6 “EWSCO” means The E.W. Scripps Company, or any successor.

 

2.7 “Participating SERP Employer” means a “Participating Employer” under the
Scripps Pension Plan that is in the EWSCO control group under Section 414(b) or
414(c) of ERISA, or any other Participating Employer under the Scripps Pension
Plan that adopts the SERP with the consent of the Pension Board.

 

2.8 “Pension Board” means the “Pension Board” under the Scripps Pension Plan.

 

2.9 “Scripps Pension Plan” or “Pension Plan” means the document entitled Scripps
Pension Plan, as the same may be amended and restated from time to time,
including the tax qualified pension plan provided for thereunder.

 

2.10 “Scripps SERP” or “SERP” or “Plan” means this document, as the same may be
amended from time to time, including the nonqualified pension plan provided for
hereunder.

 

2.11 “Separation from Service” means a termination of employment in such a
manner as to constitute a “separation from service” as defined under
Section 409A of the Code and shall include terminations due to death. Upon a
sale or other disposition of the assets of EWSCO or any member of its controlled
group to an unrelated purchaser, the Pension Board reserves the right, to the
extent permitted by Section 409A of the Code, to determine whether Covered
Employees providing services to the purchaser after and in connection with the
purchase transaction have experienced a Separation from Service.

 

-3-



--------------------------------------------------------------------------------

2.12 “SERP Benefit” means any benefit payable under the Scripps SERP to or on
behalf of a Covered Employee.

 

2.13 In addition to the foregoing, in the case of any terms which are used in
the SERP and not defined herein but which are defined in the Scripps Pension
Plan, such terms shall have the meanings set forth in the Scripps Pension Plan.

 

2.14 Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.

ARTICLE 3. PLAN PARTICIPATION

An individual must be a Covered Employee in order to participate in the Scripps
SERP.

ARTICLE 4. BENEFITS PAYABLE; TIME AND FORM OF PAYMENT

4.1 General. A Covered Employee (i) whose Separation from Service occurs on or
after January 1, 2009 for any reason other than death or (ii) whose Separation
from Service occurred on or after January 1, 2005 but prior to January 1, 2009
and who has not commenced payment of benefits under the Plan prior to January 1,
2009, shall receive the benefit described in this Article 4, payable at the time
and in the form described in this Article 4. For purposes of this Article 4,
payment to a Covered Employee shall include payment to his/her Beneficiary. Any
rules adopted by the Pension Board regarding the computation of a Covered
Employee’s SERP Benefit shall have the same force and effect as if expressly
included in this document.

4.2 Calculation of Benefit. A Covered Employee’s SERP Benefit shall be a lump
sum payment actuarially equivalent to the benefit calculated as follows:

Difference between:

 

  (a) The Covered Employee’s “normal retirement benefit” under the Scripps
Pension Plan, and

 

  (b) What the Covered Employee’s “normal retirement benefit” would be if
computed on the basis of his/her Adjusted Annual Compensation and without any
Code Section 415 maximum benefit limitation (as currently set forth in
Section 6.02 of the Scripps Pension Plan);

Reduced by:

 

  (c) If the date the Covered Employee Separates from Service occurs on or after
the date he/she has both attained age 55 and completed at least 10 years of
service, .416% for each month by which the commencement of benefit payments
precedes the Covered Employee’s 62nd birthday; or

 

  (d) In all other cases, .5% for each month, if any, by which the commencement
of benefit payments precedes the Covered Employee’s 65th birthday.

The actuarial factors and assumptions used under the Scripps Pension Plan to
convert the normal form of retirement benefit into a lump sum form of benefit
shall be used to convert the SERP Benefit into a lump sum.

 

-4-



--------------------------------------------------------------------------------

The SERP Benefit shall include a gross-up intended to cover the Medicare
hospital insurance tax assessable to the employee on the amount payable under
the SERP.

4.3 Calculation of Benefit in the Event of Death. In the event the Covered
Employee’s Separation from Service is due to death, the SERP Benefit payable to
the Covered Employee’s “surviving spouse” as defined in the Scripps Pension Plan
shall be a lump sum payment actuarially equivalent to the benefit calculated as
follows:

Difference between:

 

  (a) The “Surviving Spouse’s Benefit” under the Scripps Pension Plan, and

 

  (b) What the “Surviving Spouse’s Benefit” would be if computed on the basis of
the Covered Employee’s Adjusted Annual Compensation and without any Code
Section 415 maximum benefit limitation (as currently set forth in Section 6.02
of the Scripps Pension Plan).

The Scripps Pension Plan actuarial factors and assumptions shall be used to
convert the SERP Benefit into a lump sum.

The SERP Benefit shall include a gross-up intended to cover any Medicare
hospital insurance tax assessable on the amount payable under the SERP.

4.4 Time of Payment. The SERP Benefit of a Covered Employee whose Separation
from Service occurs for any reason including death on or after January 1, 2009
shall be distributed within 30 days after the first business day of the seventh
month following the Covered Employee’s Separation from Service. The SERP Benefit
of a Covered Employee whose Separation from Service occurred on or after
January 1, 2005 but prior to January 1, 2009 and who has not commenced payment
of benefits under the Plan prior to January 1, 2009 shall be paid as of a date
in 2009 selected by the Pension Board, provided that payment shall not occur
earlier than 6 months following the Covered Employee’s Separation from Service.

4.5 Form of Payment. A Covered Employee’s SERP Benefit shall be paid in cash in
the form of a single lump sum.

4.6 Pre-2009 Payments. Notwithstanding anything contained in this Article 4 to
the contrary, if a Covered Employee commences payment of his or her SERP Benefit
in conjunction with his benefit under the Scripps Pension Plan prior to
January 1, 2009, then such benefit shall be payable for the remainder of 2008
and subsequent calendar years at the same time and in the same form elected by
the Covered Employee under the Scripps Pension Plan. Such time and form of
payment shall not be subject to change after January 1, 2009 and shall not be
affected by any changes in the time or form of payment of the benefit under the
Scripps Pension Plan that occur on or after January 1, 2009.

ARTICLE 5. PAYMENT OF SERP BENEFITS

All SERP Benefits shall be paid in cash from the general assets of a Covered
Employee’s Participating SERP Employer. If a Covered Employee is entitled to a
SERP Benefit on account of service with more than one Participating SERP
Employer, the Pension Board shall determine the manner in which the obligation
to pay such SERP Benefit shall be equitably apportioned between or among such
Participating SERP Employers. A Covered Employee shall have the status of a
general creditor of his/her Participating SERP Employer with respect to any
claim for SERP Benefits.

ARTICLE 6. PLAN ADMINISTRATION

 

-5-



--------------------------------------------------------------------------------

The SERP Plan shall be administered in the same manner as the Scripps Pension
Plan by the Pension Board and/or its designee(s). The Pension Board shall have
the same rights, powers and duties with respect to the SERP Plan as it has under
the terms of the Scripps Pension Plan. Without limiting the generality of the
foregoing, the Pension Board has full authority to (i) interpret the Plan,
(ii) determine all questions relating to the rights and status of Covered
Employees and their SERP Benefits, and (iii) make such rules and regulations for
the administration of the Plan as are not inconsistent with its express terms
and provisions.

ARTICLE 7. MISCELLANEOUS PROVISIONS

 

7.1 ERISA and Governing Law. The SERP Plan is a combination of an excess benefit
plan, as defined in Sections 3(36) and 4(b)(5) of ERISA, and an unfunded
deferred compensation plan for a select group of management or highly
compensated employees, as defined in Section 201(2) and 401(a)(1) of ERISA. As
such, the Plan is expressly excluded from all, or substantially all, of the
provisions of ERISA, including but not limited to Parts 2 and 3 of Title I
thereof. None of the statutory rights and protections conferred on participants
by ERISA are conferred under the terms of this Plan, except as expressly noted
or required by operation of law. To the extent not superseded by federal law,
the laws of the State of Ohio shall control in any and all matters relating to
the Plan.

 

7.2 Incorporation of Scripps Pension Plan Provisions By Reference. The
provisions of the Scripps Pension Plan are hereby fully incorporated by
reference, but only to the extent reference is made by the Plan to such
provisions or otherwise necessary for the proper administration of the Plan. The
eligibility of each Covered Employee for SERP Benefits and the amount of SERP
Benefits will be based, in part, upon the interpretations of the Scripps Pension
Plan provisions, as made by the fiduciaries thereof and such fiduciaries’
interpretations will be fully binding on this Plan and all parties hereto.

 

7.3 Claims and Appeals Procedure. The claims and appeals procedure set forth in
the Scripps Pension Plan shall be equally applicable to claims and appeals under
the SERP Plan, and such provisions hereby are incorporated into this Plan by
reference.

 

7.4 Benefits Are Nonassignable. No SERP Benefit may be pledged, assigned,
anticipated or alienated in any way by any Covered Employee or Beneficiary or
personal representative of the foregoing. Moreover, no Covered Employee,
Beneficiary or personal representative of the foregoing shall have any right to
cause benefits otherwise payable under this Plan to be accelerated or paid on
any basis or in any form other than on the basis and in the forms provided for
under Article 4.

 

7.5 Amendment, Suspension or Termination of Plan. EWSCO hereby reserves the
right and power to amend, suspend or terminate this Plan, in whole or in part,
at any time and from time to time. Moreover, EWSCO may amend the Plan at any
time in its sole discretion to ensure that the Plan complies with the
requirements of Section 409A of the Code or other applicable law. In no event
shall any such action by EWSCO eliminate or reduce any benefit that, prior to
such action, had already become payable under the Plan without the consent of
the Covered Employee, unless EWSCO determines in good faith that such action is
necessary to ensure compliance with Section 409A of the Code. Each Participating
SERP Employer also has the right to withdraw from the Plan with respect to all
employees whose SERP Benefits have not yet become payable under Article 4 hereof
prior to such withdrawal. All actions pursuant to this Section 7.5 shall be set
forth in a written instrument executed by an appropriate corporate officer.

 

7.6

Delay and/or Discretionary Acceleration of Payments. To the extent permitted
under Section 409A of the Code, EWSCO may, in its sole discretion, delay payment
of a SERP Benefit in

 

-6-



--------------------------------------------------------------------------------

 

accordance with Treasury Regulation Section 1.409A-2(b)(7). To the extent
permitted by Section 409A of the Code, EWSCO may, in its sole discretion,
accelerate the time of a payment under the Plan in accordance with Treasury
Regulation Section 1.409A-3(j). In the event EWSCO exercises its discretion to
delay or accelerate the time of payment under the Plan it shall also determine,
in its sole discretion, the manner in which the SERP Benefit shall be calculated
as of such delayed or accelerated payment date.

 

7.7 No Guarantee Of Employment. Nothing contained herein shall be construed as a
contract of employment between a Participating SERP Employer and any employee,
or as a right of any employee to continue in the employment of a Participating
SERP Employer, or as a limitation of the right of a Participating SERP Employer
to discharge any of its employees, with or without cause, at any time.

 

7.8 Severability. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

 

7.9 Successor Employer. In the event of the dissolution, merger, consolidation
or reorganization of a Participating SERP Employer, the Participating SERP
Employer shall have the unilateral right (but not the obligation) to assign or
transfer its participation in the Plan, or any liability or other obligation
arising thereunder, in whole or in part to a successor, in which case such
successor shall be substituted for the former Participating SERP Employer under
the Plan. The substitution of a successor shall constitute a full and complete
assumption of all associated Plan liabilities by such successor and a full and
complete discharge of the former Participating SERP Employer with respect
thereto, and the successor shall thereupon have all of the powers, duties and
responsibilities of the prior Participating SERP Employer under the Plan.

 

7.10 Compliance with Code Section 409A. It is intended that Part Two of the Plan
comply with Section 409A of the Code so as to prevent the inclusion in gross
income of any amounts deferred hereunder in a taxable year prior to the taxable
year or years in which such amounts would otherwise actually be distributed or
made available to Covered Employees and their Beneficiaries. The provisions of
the Plan both as reflected in this amendment and restatement and immediately
prior to the effective date of the amendment and restatement shall be construed,
administered, and governed in a manner that effects such intent. Although the
Pension Board and EWSCO shall use their best efforts to avoid the imposition of
taxation, interest and penalties under Section 409A of the Code, the tax
treatment of benefit accruals and payments under SERP is not warranted or
guaranteed. Neither EWSCO nor the Pension Board shall be held liable for any
taxes, interest, penalties or other monetary amounts owed by any Covered
Employee or Beneficiary or other taxpayer as a result of the Plan. Any reference
in this Plan to Section 409A of the Code will also include any proposed,
temporary or final regulations, or any other guidance, promulgated with respect
to such Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service. For purposes of the Plan, the phrase “permitted by Section 409A of the
Code,” or words or phrases of similar import, shall mean that the event or
circumstance shall only be permitted to the extent it would not cause an amount
deferred or payable under the Plan to be includible in the gross income of a
Covered Employee or Beneficiary under Section 409A(a)(1) of the Code.

 

7.11

Limited Cash-Outs. The Committee may, in its sole discretion, require a
mandatory lump sum payment of amounts deferred under the Plan that do not exceed
the applicable dollar amount under Section 402(g)(1)(B) of the Code, provided
that the payment results in the termination and liquidation of the entirety of
the Covered Employee’s interest under the Plan, including all agreements,
methods, programs, or other arrangements which, together with this Plan, are
treated

 

-7-



--------------------------------------------------------------------------------

 

as a single non-qualified deferred compensation plan under Section 409A of the
Code and provided further that in the event such payment is made to a “specified
employee” (as defined in Section 409A) upon a Separation from Service, such
payment shall not be made sooner than 6 months following Separation from
Service. The provisions of this Section 7.11 shall apply to both Part One and
Part Two of the Plan.

 

7.12 Covered Employees Deemed to Accept Plan. By accepting any benefit under the
Plan, each Covered Employee and each person claiming under or through any such
Covered Employee shall be conclusively deemed to have indicated his acceptance
and ratification of, and consent to, all of the terms and conditions of the Plan
and any action taken under the Plan by the Board, the Pension Board or EWSCO or
the other Participating SERP Employers, in any case in accordance with the terms
and conditions of the Plan.

 

-8-



--------------------------------------------------------------------------------

EXHIBIT A

to

Scripps Supplemental Executive Retirement Plan

[Copy of Scripps Supplemental Executive Retirement Plan as in effect on
October 3, 2004]

 

-9-